           Case 1:19-cv-06973-SLC Document 44 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BENJAMIN TORRES and CARMEN Y. VASQUEZ,

                                Plaintiffs,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 6973 (SLC)

                                                                           ORDER
BALDE THIERNO MAMADOU, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         In light of the parties’ amended discovery schedule (ECF No. 43), the Pre-Trial Conference

scheduled for August 17, 2020 (see ECF No. 36) is adjourned sine die. As detailed in the Court’s

Order, dated June 1, 2020 (ECF No. 43), the conference and trial ready dates will be set after the

January 7, 2021 motion for summary judgment deadline.

Dated:             New York, New York
                   June 26, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
